Exhibit 10.11(h)

 

Contract Amendment No. 7

to the

Development and Supply Agreement

 

by and between

 

 

ViewRay Incorporated

with its registered seat in Oakwood Village, OH, USA

-hereinafter referred to as "ViewRay"-

 

 

and

 

 

Siemens Healthcare GmbH

with its registered seat in Munich

-hereinafter referred to as "Siemens"-

 

-ViewRay and Siemens hereinafter referred to individually as "Party" or
collectively as "Parties"-


 

--------------------------------------------------------------------------------

 

Preamble

Whereas, Siemens AG and ViewRay Incorporated have signed a Development and
Supply Agreement on May 29, 2008 as amended by 6 Amendments (the "Development
and Supply Agreement") according to which they have collaborated in the
development of combining MR imaging and Gamma Radio Therapy.

 

Whereas, Siemens AG has transferred all its assets related to Healthcare to
Siemens Healthcare GmbH and thus the Development and Supply Agreement has been
transferred from Siemens AG to Siemens Healthcare GmbH as well. ViewRay has
given its consent to such transfer.

 

Whereas, according to Annex 3 of the Appendix 2 (Supply Agreement) to the
Development and Supply Agreements the Parties agreed to agree on the consent of
the service agreement at a later point in time.

 

Whereas, the Parties are now interested in concluding the service agreement. The
Parties are also interested in further describing the process for warranty
returns according to Section 7.1 of Appendix 2 to the Development and Supply
Agreement and the rights regarding the product software embedded in the
COMPONENTS.

 

Now therefore, the Parties agree as follows:

 

 

1.

Annex 3 of Appendix 2 shall be replaced by the Annex attached to this Amendment.

 

 

2.

A reference to the OEM Supply Agreement in Annex 3 of Appendix 2 shall be a
reference to Appendix 2 (Supply Agreement) of the Development and Supply
Agreement.

 

 

3.

The warranty returns process according Section 7.1 of Appendix 2 to the
Development and Supply Agreement shall be as follows and thus Section 7.1 of
Appendix 2 to the Development and Supply Agreement shall be replaced with the
following:

 

7.1 SELLER assumes liability for defects of the COMPONENTS including the lack of
assured characteristics as follows:

 

If BUYER detects a defect, BUYER shall notify SELLER in writing without
unreasonable delay, send back the defective COMPONENT to SELLER at his own costs
and order a new COMPONENT. Upon receipt of the COMPONENT, SELLER will analyze
the COMPONENT without unreasonable delay of receipt to determine whether or not
the COMPONENT has a defect for which SELLER is liable according to this SUPPLY
AGREEMENT, and in case of a defect for which SELLER is liable, SELLER will
provide BUYER with a respective credit notice, which credit notice will include
the shipping costs incurred by BUYER in sending back the defective COMPONENT to
SELLER. If the SELLER determines in good faith that the defect in the COMPONENT
is not one that SELLER is liable for, the BUYER and SELLER will come to a mutual
satisfactory agreement regarding the supply of a replacement COMPONENT by the
SELLER.

 

 

4.

For ordering of spare parts Annex 3 of Appendix 2 shall apply. In case of
conflicts between Annex

3 of Appendix 2 and Appendix 2, Annex 3 of Appendix 2 shall prevail.

 

 

5.

For the product software embedded in the COMPONENTS the following shall apply:

With respect to the product software, including any relating documentation,
BUYER shall have the right to (a) transfer the software and relating
documentation to third parties only in connection with the respective COMPONENTS
and (b) grant to them a non-exclusive right to use such software in
machine-readable object code form and the relating documentation only in
connection with the COMPONENTS and as specified in the operation documentation.

 

 

--------------------------------------------------------------------------------

 

For the avoidance of doubt, for service software embedded in the COMPONENTS
Exhibit 1 (General Terms and Conditions for use of Service Software) of Annex 3
of Appendix 3 (Supply Agreement) shall apply.

 

 

6.

Unless otherwise agreed herein all other terms of the Development and Supply
Agreement shall remain unaffected.

 

 

[SIGNATURE PAGE FOLLOWS]


 

--------------------------------------------------------------------------------

 

ViewRay Incorporated

Place: Mountain View, California USA

Date: November 19, 2015

 

Name:                                       Name:

                                               

Title: Chief Operating OfficerTitle: Sr. Dir. - Service

 

 

Siemens Healthcare GmbH

Place: Erlangen, DE

Date: October 16, 2015

 

Name:                                         Name:

                                      

Title: VP Customer Services      Title: Director of Finance, Magnetic Resonance

 

 

 




 

--------------------------------------------------------------------------------

 

Annex 3 - Service

to the SUPPLY AGREEMENT dated May 29, 2008

between ViewRay Inc. and Siemens Healthcare GmbH

 

 

General

 

"Affiliate" shall mean a corporation, company or other entity, now or hereafter,
directly or indirectly, owned or controlled by, or owning or controlling, or
under common control with Siemens Healthcare GmbH, but such corporation, company
or other entity shall be deemed to be an Affiliate only so long as such
ownership or control exists. For purposes of this definition "control" of a
corporation, company or other entity shall mean to have, directly or indirectly,
the power to direct or cause the direction of the management and policies of a
corporation, company or other entity, whether (i) through the ownership of
voting securities providing for the right to elect or appoint, directly or
indirectly, the majority of the board of directors, or a similar managing
authority, (ii) by contract or (iii) otherwise.

 

 

Service concept

 

1.1 Service implementation

ViewRay shall be responsible for the service and performance of the service on
the COMPONENTS purchased within the scope of this contract. For this purpose,
SIEMENS Healthcare (Siemens

Healthcare GmbH and/or its Affiliates as further specified in this Annex 3)
shall provide ViewRay with reasonably required documentation, information,
training and hotline support, etc., and shall supply the spare parts and
auxiliary tools until end of support of the COMPONENTS as announced by

SIEMENS Healthcare, which announcement of end of support shall be in accordance
with the term of the Supply Agreement.

 

 

This Annex 3 is intended to be basis for individual agreements between ViewRay
or its Certified

Service Organizations and local SIEMENS Healthcare service organizations. Thus
ViewRay or its Certified Service Organizations and the respective local Siemens
Affiliate may use this Annex 3 as basis for purchasing of services by ViewRay or
its Certified Service Organizations from the respective local Siemens Affiliate.
Where necessary, ViewRay or its Certified Service Organizations and the
respective Siemens Affiliate may conclude adoption agreements to further specify
local requirements. For the avoidance of doubt, any agreement concluded between
ViewRay or its Certified Service Organizations and a Siemens Affiliate shall
only obligate the respective parties to that agreement and shall not be
applicable to any other ViewRay entity or Siemens entity. The use of Service
Software is always subject to the terms described herein.

 

1.2 Communication channels

Exchanges of information relating to this Annex 3 shall take place only between
ViewRay and SIEMENS Healthcare central service departments based on the list of
contact persons provided in section 8.

 

 

2 Service documentation

 

2.1 Existing documentation

SIEMENS Healthcare shall provide ViewRay with the service documentation (i.e.
Troubleshooting guide, Replacement of Parts, Installation, Maintenance and
Disposal Instructions), available and released by SIEMENS Healthcare at the time
when ViewRay requests such documentation. The documentation shall be supplied in
electronic form and, if available only in paper form, as a single paper copy.
The documentation shall be treated confidential as further described in Section
3.5 below.

 

--------------------------------------------------------------------------------

 

 

2.2 Rights to the documentation

SIEMENS Healthcare shall have and retain all rights to the documentation and all
modifications, adaptations and extensions. SIEMENS Healthcare grants ViewRay the
non-exclusive, nontransferable, non-sublicensable right to use the documentation
and all modifications, adaptations and extensions to the extent necessary to
ensure the implementation of the OEM Supply Agreement.

 

 

3 Service training

 

The Siemens Healthcare Training Center offers ViewRay's or ViewRay's Certified
Service

Organizations' employees and/or consultants service training for products, which
utilize the

COMPONENTS delivered to ViewRay. ViewRay or its Certified Service Organizations
can book the training courses via the local Siemens Affiliate (at the respective
Healthcare service organization).

The training prices current at SIEMENS Healthcare at the time the course is
booked shall apply unless otherwise agreed in writing between the local Siemens
Healthcare service organization and ViewRay or its Certified Service
Organization.

 

3.1 Standard courses

Standard courses are courses from the Training Center course catalogue. Either
individual employees or consultants of ViewRay or ViewRay's Certified Service
Organizations' employees or consultants can participate in the dates offered.

 

3.2 Training conditions

The version of "Terms and Conditions of Training" applicable on the date of
registration can be downloaded from
https://training.healthcare.siemens.com/static.jsp?load=about%2Fagb&L=EN.

 

3.3 Requirements for participation

Courses are offered in modular form and build on each other. If requirements are
defined for specific courses in the course catalog, ViewRay must ensure that
these are fulfilled by its participants. The training courses are conducted in
English. ViewRay is responsible for ensuring that its participants have an
adequate knowledge of the language.

If specific safety training is required by laws or regulations at the place
where the service engineers are subsequently deployed, ViewRay is responsible
for ensuring that its employees attend these courses run by suitably qualified
training providers. The Siemens Healthcare Training Center monitors only the
safety-related qualifications necessary for participation in its own courses.

 

3.4 Certification

The Training Center offers a certification program. For standard courses,
ViewRay undertakes to ensure that at least one certified service engineer is
trained at its own cost for each COMPONENT type.

Courses with content individually agreed at the request of ViewRay may not
participate in the certification program.

 

3.5 Obligation to secrecy

All information about which knowledge is acquired due to participation in the
training courses (even if this is through notice boards or orally from other
course participants), which a third party can reasonably believe to be
confidential or which is marked or described as confidential, as well as any
information and documentation provided according to this Annex 3, shall be
treated by ViewRay and its Certified Service Organizations as confidential and
may not be handed over or made available to any other third party.

The information contained in the training courses and the information and
documentation provided according to this Annex 3 may only be used for servicing
the COMPONENTS purchased from Siemens Healthcare under the OEM Supply Agreement.
ViewRay agrees that only its or its Certified Service Organizations' employees
and/or consultants, as the case may be, who need to know that

 

--------------------------------------------------------------------------------

 

information servicing the COMPONENTS may use that information and that these
employees and/or consultants, as the case may be, are bound to confidentiality
either by their employment contract, consulting agreement or otherwise in
writing.

 

 

4 Service software

 

The annual license fee for the use of Service Software (level 7) is 2000 € per
system per year (nondiscountable). The license generation is handled for each
installed ViewRay product via the local SIEMENS Healthcare service organization.
ViewRay or its Certified Service Organizations may order a license key for a
specific system at the respective local Siemens Affiliate; the license key will
be valid for a period of one year. Such license key shall be treated strictly
confidential. Subject to the payment of the above-mentioned license fee and
subject to compliance with this Agreement and the license terms agreed in
Exhibit 1 to this Annex 3, ViewRay or its Certified Service Organizations shall
be entitled to use the Service Software for servicing the COMPONENTS. The
Service Software is proprietary software of SIEMENS Healthcare and except for
the limited licenses granted herein, no further rights are granted to ViewRay
and/or its Certified Service Organizations; SIEMENS Healthcare owns all
copyrights to such software.

 

For ViewRay products installations outside of USA:

As a prerequisite for the generation of the license key, ViewRay has to provide
delivery information to the Data Clearing group of SIEMENS Healthcare (see chap.
8 Contacts):

•system material number (7107696)

•serial number (18001- 18199)

•country and product location

 

 

5 Service support

 

5.1 Hotline support

Hotline support is provided by Siemens Healthcare Headquarter support center for
the COMPONENTS delivered under the OEM Supply Agreement only.

 

5.2 On-site service

On-site service by the regional Siemens Affiliate (local SIEMENS Healthcare
service organization) is not supported.

 

 

6 Service parts and auxiliary tools

 

6.1 Definition

Service parts and auxiliary tools are parts and tools required for repair, for
installation, adjustments, preventive maintenance or troubleshooting. Auxiliary
tools are not considered to be part of the

COMPONENT delivery according to the OEM Supply Agreement and shall be supplied
in accordance with Section 6.2 of this agreement.

 

6.2 Terms and conditions of ordering and supply

Service parts and auxiliary tools should be procured via the local SIEMENS
Healthcare service organization. The price for service parts and auxiliary tools
is based on the actual Customer List Price (CLP) or Repair CLP with 35%
discount.

Auxiliary tools can also be provided to ViewRay or its Certified Service
Organizations via the local Siemens Healthcare service organization for a
limited period of time, based on an individual rental agreement.

 

--------------------------------------------------------------------------------

 

Also warranty returns shall be handled via the local Siemens Affiliate (local
SIEMENS Healthcare service organization).

 

 

7 Processing of field updates

Due to product responsibility/ liability reasons, ViewRay products are not
addressed via the SIEMENS Healthcare update process. Therefore ViewRay remains
responsible for the performance of updates or upgrades of its products.

 

 

8 Contacts

 

8.1SIEMENS Healthcare addresses:

 

Postal address

Siemens Healthcare GmbH

Customer Services HC CX CS MR

P. O. Box 3260

D-91050 Erlangen

 

Business address:

Allee am Röthelheimpark 6

D-91052 Erlangen

 

8.2 SIEMENS Healthcare contacts for general service-related issues:

 

Siemens Healthcare GmbH Customer Services HC CX CS MR

Christiane Bernhardt

Tel.: +49 (9131) 84-6243

Christiane.Bernhardt@siemens.com

 

8.3 Data Clearing Group:

 

Data Clearing Group HC CX CS PS

E-mail: ivk-clearinq.healthcare@siemens.com

 

8.4 SIEMENS Healthcare Training Center:

 

Siemens Healthcare GmbH

Training Center HC CX CS TCI

Allee am Roethelheimpark 3

91052 Erlangen

Tel.: +49 (9131) 84-6410

E-mail: Admin.TC@med.siemens.de

 

8.5 SIEMENS Healthcare support department:

 

Siemens Healthcare GmbH

Headquarter Support Center MR

Tel.: +49 (9191) 84-8080 (HSC phone codes: 14 for MR and 1 for Technical
Support) wscshscmr.healthcare@siemens.com

 




 

--------------------------------------------------------------------------------

 

8.6 ViewRay addresses

ViewRay Incorporated Headquarters

2 Thermo Fisher Way

Oakwood Village, Ohio 44146, USA

Phone: +1 (440) 703-3210

Fax: +1 (800) 417-3459

 

ViewRay Incorporated West Coast Office

815 E Middlefield Rd

Mountain View, CA 94043, USA

Phone: +1 (650) 252-0920

 

8.7 ViewRay contact for general service-related topics:

 

ViewRay Incorporated

Customer Services

Akikazu Hirota

Phone: +1 (650) 252-0946

ahirota@viewray.com

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit 1: General Terms and Conditions for use of Service Software

 

These General Terms and Conditions apply to the use of the Service Software
which will be activated by the license key provided by Siemens Healthcare GmbH
or its Affiliates to ViewRay or its Certified Service Organizations. ViewRay and
its local entities represent and warrant that ViewRay's or ViewRay's Certified
Service Organizations' employees and/or contractors shall be the sole users of
the Service Software and shall use the Service Software only for the purposes of
performing services on the COMPONENTS and according to the license set forth in
Section 3 below.

 

 

1. Definition

The term "Siemens Service Software" shall mean any software programs,
documentation, the medium on which such software programs or documentation is
recorded and any other maintenance or diagnostic tools which are used or are
useful for assembling, installing, adjusting or calibrating the COMPONENTS.

 

 

2. Term of License

The license granted herein for a set of Siemens Service Software shall be for a
period of one year from receipt by ViewRay or the Certified Service Organization
of the license key from Siemens (the "Term") and will terminate automatically
upon the earlier of (i) ViewRay or its Certified Service Organization ceasing to
service the COMPONENTS or (ii) termination or expiration of the license key in
accordance with the terms of this agreement. Siemens may terminate a license for
a set of Siemens Service Software upon written notice to ViewRay or its
Certified Service Organization, effective immediately, if (i) the Siemens
Service Software or any portion thereof becomes the subject of a claim of
patent, copyright or other intellectual property right infringement; or (iii)
ViewRay or its Certified Service Organization attempts to assign a license, this
Agreement or any rights or obligations hereunder without Siemens' prior written
consent; or (iv) publishes any Siemens service keys or passwords or buys service
keys or passwords from resources not authorized by Siemens. Notwithstanding the
foregoing, Siemens may also terminate the license in the event ViewRay or its
Certified Service Organization (x) fails to make any payment due to Siemens
hereunder or (y) fails to comply with any of the other terms and conditions of
this Agreement, in each case, within 30 days after receipt of written notice
from Siemens describing the breach (e.g., failure to pay or failure to comply
with the terms of this agreement).

 

Notice of termination of any license for a set of Siemens Service Software will
be notice of termination of the license to use the set of Siemens Service
Software on the related COMPONENT.

 

No portion of the license fee will be refunded to ViewRay or its Certified
Service Organization in the event of termination of the license.

 

The provisions of Sections 3 paragraph 4, 5, 6 and 10 shall survive any
termination or expiration of the license.

 

 

3. License

 

(1)

Subject to the terms set forth herein, Siemens grants to ViewRay or its
Certified Service Organization, solely for ViewRay's or its Certified Service
Organizations' own use, a fully paid up, non-exclusive, non-transferable license
limited to the Term set forth herein to use in the country where the COMPONENTS
is located the ordered set of Siemens Service Software associated with the
related unit of COMPONENTS for the purpose of assembling, installing, adjusting
and calibrating the COMPONENTS. The license shall only include the right to use
the Siemens Service Software for the purpose of performing maintenance services
described herein; the Siemens Service Software may not be used for any other
purpose.

 

 

--------------------------------------------------------------------------------

 

 

(2)

A separate license is required for each unit of COMPONENT on which a set of
Siemens Service Software will be used. A set of Siemens Service Software may
only be used on the related COMPONENT and cannot be transferred by any means to
or used with any other equipment. ViewRay and its Certified Service Organization
is responsible for determining the appropriate use and establishing the
limitations of the Siemens Service Software as well as the results obtained by
the use thereof.

 

 

(3)

ViewRay and its local entity may not make any copies of the software programs
contained in the Siemens Service Software, unless this is permitted explicitly
by the applicable law. ViewRay and its Certified Service Organizations shall not
use Siemens Service Software, in whole or in part, except as expressly
authorized in this Agreement.

 

 

(4)

In any case of unauthorized use of any Siemens Service Software by ViewRay or
its Certified Service Organization, especially by means of using a service key
not supplied by Siemens, ViewRay and its Certified Service Organization shall
incur a penalty of € 17600 to be paid to Siemens for each case of unauthorized
use. Service keys not provided by Siemens are illegally created software service
keys without Siemens authorization.

 

 

(5)

Siemens may use all suggestions, modifications and improvements, whether written
or oral, machine-readable or otherwise, furnished to Siemens by ViewRay or its
Certified Service Organization in reports or otherwise in connection with the
license granted herein, and ViewRay and its Certified Service Organization grant
to Siemens an unrestricted, worldwide, irrevocable, royalty-free license, and
the right to sublicense to others and to authorize others to grant sublicenses,
to include such suggestions, modifications and improvements in any program,
document or other product or service of Siemens.

 

 

(6)

This Agreement and the licenses herein only grant to ViewRay or its Certified
Service Organization the right to use the Siemens Service Software on the
related COMPONENT. Siemens shall have no obligation under this Agreement to
provide an updated, improved or otherwise modified version of any software
documentation unless Siemens makes material changes to the Siemens Service
Software.

 

 

4.Independent Contractor

It is understood and agreed that the ViewRay and its Certified Service
Organization is an independent contractor and not an agent of Siemens, and is
fully responsible for its own actions, including, without limitation, those in
connection with the assembly, installation, adjustment and calibration of the
COMPONENT. Siemens shall in no event be responsible for any of actions or
ViewRay or its local entity, and ViewRay and its Certified Service Organization
agrees not to represent or imply to any third party that it is an authorized
service representative of Siemens. ViewRay and its local entity shall be fully
responsible for all legal and regulatory compliance related to maintenance and
service of the COMPONENT.

 

 

5.Indemnification

It is understood that ViewRay and its Certified Service Organization shall be
utilizing the Siemens Service Software solely for the purposes described above
in Section 3. It is also understood that Siemens has a substantial investment in
its products, its proprietary information, the Siemens trade name and
trademarks, and the quality reputation of such trade name and trademarks.
Therefore, both Siemens and its suppliers are substantially at risk in the event
that Siemens' equipment is subjected to improper or negligent assembly,
installation, adjustment, calibration, maintenance or service.

 

ViewRay and its Certified Service Organization agrees to indemnify and hold
Siemens (and its officers, directors, employees and agents) harmless from any
claims, losses, liabilities, damages, costs, penalties, fines and expenses,
including, without limitation, reasonable attorneys' fees, finally

 

--------------------------------------------------------------------------------

 

awarded for personal injuries or property damage arising directly or indirectly
as a result of the use of the Siemens Service Software or failure to properly
maintain or service the related equipment, except to the extent such injuries or
damage arise from the negligent or willful act or omission of

Siemens herein, its officers, directors, employees or agents.

 

 

6.Payment; Communication

Any license fee applicable to each set of Service Software licensed hereunder is
specified Annex 3 to the OEM Supply Agreement (subject to changes as provided
below) and shall be paid by ViewRay and its Certified Service Organization in
Euro. The license right as set forth in article 3 of this Exhibit 1 is subject
to the licensee fee payment being fully received by Siemens.

 

ViewRay and its Certified Service Organization shall pay to Siemens the license
fees when invoiced. License fees may be invoiced in advance of the applicable
term. Payment is due thirty

(30) days from date of invoice.

 

All notices under this Agreement and all communications between ViewRay and its
Certified

Service Organization and Siemens will be made or given by mailing same to
ViewRay and its Certified Service Organization or Siemens, as the case may be,
at the addresses indicated in Annex 3 to the OEM Supply Agreement or to such
other address as the receiving party may designate by written notice to the
transmitting party.

 

 

[g4x3axx0sfc5000001.jpg]Taxes

ViewRay and its Certified Service Organization agrees to pay Siemens an amount
equal to all taxes, charges or assessments incident to the ownership, use,
operation, or licensing of the Siemens Service Software, exclusive of franchise
taxes or taxes based on Siemens' net income. Tax payments shall be due at the
same time as the payment set forth under Section 6.

 

 

8. Title

For the avoidance of doubt: Title to the Siemens Service Software and all
copies, in any form, is and will remain in Siemens at all times. ViewRay and its
Certified Service Organization has no right, title or interest in the Siemens
Service Software beyond the license to ViewRay or its Certified Service
Organization stated in this Agreement. ViewRay and its Certified Service
Organization has the obligation of securing and safekeeping the Siemens Service
Software for Siemens. Siemens may affix and require ViewRay and its Certified
Service Organization to affix labels, notices, or other markings to the Siemens
Service Software stating that same is owned by Siemens, and ViewRay and its
Certified Service Organization agrees not to remove or alter same, nor to permit
others to do so.

 

ViewRay and its Certified Service Organization agrees that, subject to equipment
owner's reasonable security procedures, Siemens shall have access to the Siemens
Service Software at reasonable times and that Siemens may take immediate
possession thereof upon termination or expiration of the associated license.

 

 

9. Delivery of Service Key

The Service Key to the Siemens Service Software shall be delivered to ViewRay or
its Certified Service Organization by email to the email address upon receipt of
the full license fee as set forth above in Section 6 and any applicable taxes to
be paid by ViewRay and its Certified Service

Organization as set forth under Section 7 by Siemens.

 

 

 

--------------------------------------------------------------------------------

 

10. Protection and Security of Siemens Service Software

ViewRay and its Certified Service Organization shall not distribute or otherwise
transfer any Siemens Service Software to any other party, including other
licensees of the Siemens Service Software, without Siemens' prior written
consent.

 

ViewRay and its Certified Service Organization shall not provide or otherwise
make available any Siemens Service Software, in any form, without Siemens' prior
written consent except to their employees and Siemens' employees.

 

ViewRay and its Certified Service Organization shall ensure, prior to
transferring or disposing of any program medium, computer memory or data storage
apparatus that Siemens Service Software contained thereon have been erased or
otherwise destroyed.

 

ViewRay and its Certified Service Organization shall hold in strict confidence
all Siemens Service Software and related Service Software Keys. ViewRay and its
Certified Service Organization shall make no disclosure thereof to anyone,
except to their respective employees and Siemens employees who have a need to
know such information for purposes specifically related to ViewRay and its
Certified Service Organization authorized use of the Siemens Service Software,
without Siemens' prior written consent.

 

ViewRay and its Certified Service Organization shall ensure that all persons
having access to any Siemens Service Software comply with the terms and
conditions of this Agreement.

 

ViewRay and its Certified Service Organization shall take appropriate action, by
instruction, agreement or otherwise, with any persons permitted access to
Siemens Service Software so as to enable them to satisfy their obligations under
this Agreement.

 

ViewRay and its Certified Service Organization will reasonably cooperate with
Siemens, at Siemens' cost, so as to enable Siemens to enforce its proprietary
and property rights in the

Siemens Service Software.

 

 

11. Return or Disposition of Siemens Service Software

On the effective date of termination of any license granted hereunder, the
License Key as furnished by Siemens to ViewRay or its Certified Service
Organization shall expire.

 

 

12.Patents and Copyrights

Siemens shall defend ViewRay or its Certified Service Organization against any
third-party claim that a set of Siemens Service Software infringes the third
party's patent or copyright, including mask works, and Siemens shall pay
resulting costs, damages and reasonable attorneys' fees finally awarded,
provided that: (i) ViewRay and its Certified Service Organization promptly
notify Siemens in writing of the claim, and (ii) ViewRay and its Certified
Service Organization fully cooperate with Siemens, at Siemens' expense, and
Siemens has sole control of the defense and all related settlement negotiations.

Siemens' obligation under this section is conditioned on ViewRay's and its
Certified Service Organization's agreement that if a set of Siemens Service
Software, or the use thereof, becomes, or in Siemens' opinion is likely to
become, the subject of such a claim, ViewRay and its Certified Service
Organization shall permit Siemens, at Siemens' option and expense, either to:
(i) procure the right for ViewRay or its Certified Service Organization to
continue using the Siemens Service Software; or (ii) replace or modify the same
so that it becomes non-infringing; and if neither of the foregoing alternatives
is available on terms which are reasonable in Siemens' judgment, (iii) Siemens
may remove such Siemens Service Software and refund the license fees paid by
ViewRay and/or its Certified Service Organization for such Siemens Service
Software. ViewRay and its Certified Service Organization shall discontinue use
of or return the Siemens Service Software upon written request by Siemens Except
as otherwise provided herein, Siemens shall have no liability for any claim
based

 

--------------------------------------------------------------------------------

 

upon or any damages attributable to the: (i) use of other than an unaltered
current release of the Siemens Service Software, if such claim or damage would
have been avoided by use of an unaltered current release of the Siemens Service
Software; (ji) use of the Siemens Service Software in other than the specified
operation environment, if such claim or damage would have been avoided by use of
the Siemens Service Software in the specified operating environment; or (iii)
combination, operation or use of the Siemens Service Software supplied hereunder
with programs or data not supplied by Siemens, if such claim or damage would
have been avoided by the absence of such programs or data, unless ViewRay or its
Certified Service Organization informed Siemens of such combination, operation
or use and Siemens agreed to such use.

 

The forgoing states the entire obligation and liability of Siemens with respect
to infringement of patents, copyrights or other proprietary rights.

 

 

13. Warranties

ViewRay and its Certified Service Organization acknowledge that the Siemens
Service Software is of such complexity that it may have inherent or latent
defects. Siemens does not warrant that the functions contained in any Siemens
Service Software will meet ViewRay's or its Certified Service Organization's
requirements or that the operation or use of the Siemens Service Software will
be uninterrupted or error-free or that any defects therein will be corrected.

 

In the event any warranty service which is requested by ViewRay or its Certified
Service Organization is determined by Siemens to have been solely due to the
negligent use of the Siemens Service Software, then ViewRay and its Certified
Service Organization must pay Siemens for the warranty service on a time and
materials basis.

 

ALL SIEMENS SERVICE SOFTWARE ARE PROVIDED ON AN "AS IS" BASIS. SIEMENS DOES NOT
GUARANTEE SIEMENS SERVICE SOFTWARE RESULTS OR REPRESENT OR WARRANT THAT ALL
PROBLEMS IN THE EQUIPMENT WILL BE DETECTED OR CORRECTED THROUGH THE USE OF THE
SIEMENS SERVICE SOFTWARE. THERE ARE NO WARRANTIES OF ANY KIND FROM SIEMENS OR
ITS SUPPLIERS, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, FOR
ANY PRODUCTS OR SERVICES PROVIDED UNDER THIS AGREEMENT.

 

 

14.Limitation of Remedies

Siemens' entire liability and the exclusive remedy for any claim concerning
performance or nonperformance by Siemens under this Agreement will be for
ViewRay or its Certified Service Organization to recover its actual damages up
to the limits set forth below in this section.

 

Siemens' liability for damages for any cause whatsoever regardless of the form
of action, whether in contract or in tort, including negligence, concerning
performance or nonperformance by Siemens under this Agreement, will be limited
to the aggregate license fees received by Siemens from ViewRay and its Certified
Service Organization during the Term of this Agreement. This limitation of
liability will not apply to claims for personal injury caused by Siemens'
negligence.

 

SUBJECT TO THE ABOVE, VIE-WRAY AND ITS CERTIFIED SERVICE ORGANIZATION

UNDERSTAND AND AGREE THAT SIEMENS AND ITS SUPPLIERS SHALL NOT BE LIABLE FOR ANY
DAMAGE WHICH MAY RESULT FROM USE OF THE SIEMENS SERVICE SOFTWARE. IN NO EVENT
WILL SIEMENS OR ITS SUPPLIERS BE LIABLE FOR ANY DAMAGES CAUSED BY VIE-WRAY'S AND
ITS CERTIFIED SERVICE ORGANIZATIONS NEGLIGENCE, WILLFUL MISCONDUCT, MALFEASANCE
OR FAILURE TO PERFORM VIE-WRAY'S OR ITS CERTIFIED SERVICE ORGANIZATION'S
RESPONSIBILITIES, OR FOR ANY LOSS OF PROGRAMS, DATA, REVENUE, PROFITS OR
SAVINGS, OR FOR ANY

 

--------------------------------------------------------------------------------

 

SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, REGARDLESS OF THE FORM
OF ACTION, WHETHER IN CONTRACT OR IN TORT, INCLUDING NEGLIGENCE, EVEN IF SIEMENS
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, OR FOR ANY CLAIM AGAINST
VIE-WRAY'S AND ITS CERTIFIED SERVICE ORGANIZATION'S BY ANY OTHER PARTY, EXCEPT
AS PROVIDED IN SECTION 12 (ENTITLED "PATENTS AND COPYRIGHTS").

 

 

15.Force Majeure

Siemens will not be liable to ViewRay's and its Certified Service Organization's
for any failure to fulfill Siemens obligations under this Agreement due to
strikes, riots, war and natural disasters or other causes beyond its reasonable
control.

 

 

16. Territorial Limitation and Export Control

Siemens' obligations under this Agreement are limited to the country where the
COMPONENT is located, and the Service Software provided under this Agreement is
to be used only in that country.

 

ViewRay's and its Certified Service Organization's shall not export, directly or
indirectly, any program, documentation, technical data, information or materials
acquired under this Agreement in contravention of any of the export control laws
of the United States, the EU or other country or regulations of any government
agency in the territory as just described. ViewRay's and its Certified

Service Organization's shall obtain Siemens' prior written consent before any
such export.

 